Citation Nr: 0531760	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  99-15 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1964 to June 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO denied entitlement to service connection for a 
right knee disability and also determined that new and 
material evidence had not been received to reopen a claim of 
service connection for psychotic depressive reaction.  During 
the pendency of the appeal, the veteran's claims file was 
permanently transferred to the St. Petersburg, Florida RO.  
Also on appeal is a May 2000 rating decision by the RO in St. 
Petersburg, Florida, which denied service connection for 
PTSD.  

It is apparent that the RO must have reopened the veteran's 
previously denied claim of service connection for a 
psychiatric disorder.  However, the United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
even if an RO makes an initial determination to reopen a 
claim, the Board must still review the RO's preliminary 
decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The veteran testified at a personal hearing via a video 
conference at the RO before the undersigned Veterans Law 
Judge sitting in Washington, DC.  A transcript of his 
testimony has been associated with the claims file.

The case was remanded to the RO by the Board in July 2003 for 
additional development and adjudicative action.  

The appeal as to the issues of service connection for PTSD, a 
right knee disorder, and the reopened claim of service 
connection for a psychiatric disorder, other then PTSD are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In a May 1977 rating decision, the RO denied service 
connection for a nervous condition.  A notice of disagreement 
was not received within the subsequent one-year period.

2.  Evidence submitted since the RO's May 1977 rating 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The RO's May 1977 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2. New and material evidence has been received since the RO's 
May 1977 rating decision which denied service connection for 
a nervous condition; thus, the claim of service connection 
for an acquired psychiatric disorder, other than PTSD, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for an acquired 
psychiatric disorder that has been variously diagnosed, 
including as schizo-affective disorder and depression with 
psychosis.

In a May 1977 decision, the RO denied service connection for 
a nervous condition.  The RO acknowledged that the medical 
evidence revealed that the veteran had a personality disorder 
during service; however, the RO denied the veteran's claim 
for service connection for a nervous disorder on the basis 
that the medical evidence did not show the presence of a 
psychosis in service.

A notice of disagreement was not received within the 
subsequent one-year period.

Currently, the appellant contends, in essence, that his 
diagnosed in-service personality disorder was really the 
beginning manifestations of his current psychosis.  

Additional evidence has been added to the record, including 
numerous VA treatment records, as well as private treatment 
records and correspondence regarding the evolution of the 
veteran's mental state since the 1970's.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a) (2001).  The 
veteran's current application to reopen the claim of service 
connection was received prior to that date.

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence of a psychosis during service.  The May 
1977 RO decision is final.  38 U.S.C.A. § 7105 (West 2002).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of numerous VA treatment records and mental health records, 
private treatment records and correspondence dating back to 
1976.  This evidence shows that a psychosis is currently 
present, and it raises the possibility that the veteran's in-
service actions, which were attributed to a personality 
disorder at that time, could have been early manifestations 
of a current psychosis.  Thus, the additional evidence is new 
and material.  It includes competent evidence that cures the 
prior evidentiary defect.

Thus, evidence submitted since the RO's May 1977 decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

New and material evidence has been received since the RO's 
May 1977 decision; thus, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder, other than PTSD, the appeal to this extent is 
allowed, subject to further action as discussed herein below.


REMAND

The veteran seeks service connection for an acquired 
psychiatric disorder and/or PTSD, and service connection for 
a right knee disability.  

At the outset, the Board notes that the case was remanded by 
the Board to the RO/AMC in July 2003 for additional 
development of the record.  Additional development was 
undertaken, including a VA orthopedic examination conducted 
in October 2004 and a psychiatric examination conducted in 
December 2004.  

Despite the addition of evidence to the record, the RO/AMC 
did not thereafter issue a subsequent rating decision or 
supplemental statement of the case before returning the case 
to the Board.  Specifically, the case was returned to the 
Board without readjudication of the veteran's claims by the 
agency of original jurisdiction (AOJ).  This is a procedural 
defect.  See 38 C.F.R. § 19.31, 19.38 (2005).

The provisions of 38 C.F.R. § 19.31, 19.38 (2005) were 
provided to the RO/AMC in Remand Instruction Number 9 of the 
July 2003 remand whereby the AMC/RO was instructed to issue a 
supplemental statement of the case to the veteran and allow 
him an appropriate amount of time to respond if the benefits 
sought on appeal remained denied.  This is what is again 
required on remand.

Prior to the RO/AMC's readjudication of the issues on appeal; 
however, additional development is necessary in this case 
with regard to the issues of service connection for a 
psychiatric disorder, and for PTSD as noted hereinbelow:

Psychiatric disorder (other than PTSD)

The service medical records reflect that the veteran was 
discharged from active service due to a personality disorder.  
A May 1967 letter to the veteran's parents from the veteran's 
in-service Air Force captain, commander, indicated that a 
recent series of disciplinary actions necessitated a 
psychiatric evaluation which revealed an "emotionally 
immature personality" of long standing.  

More recent VA and private medical records reveal a current 
diagnosis of psychosis with depression.  In the July 2003 
remand, the Board specifically requested that the RO/AMC 
schedule the veteran for a VA psychiatric examination to 
determine the nature and etiology of his psychiatric 
disorder(s).  The remand further instructed the examiner to 
provide an opinion as to whether it was at least as likely as 
not that any of the veteran's current psychiatric disorder(s) 
were related to his military service.  In other words, the 
examiner was asked to opine as to whether the veteran's 
symptoms in service were as likely as not manifestations of 
any current psychosis.  

The veteran was afforded a VA psychiatric examination in 
December 2004.  The examiner provided a diagnosis of major 
depression with psychotic features.  The examiner did not, 
however, provide the requested opinion regarding etiology or 
a relationship, if any, to the in-service diagnosis of a 
personality disorder.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court has 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  The Court also noted that its 
holdings in that case are precedent to be followed in all 
cases presently in remand status.  Id.

Another medical opinion is necessary in this case to 
determine whether it is at least as likely as not that the 
veteran has a current acquired psychiatric disorder that was 
incurred in or aggravated by service.  In this regard, the 
examiner should opine as to whether the veteran's in-service 
symptoms of immature personality were early manifestations of 
a current psychosis.  All pertinent treatment records should 
be obtained and associated with the claims file.  

PTSD

In this case, the veteran asserts that he suffers from PTSD 
as a result of sexual and physical abuse by his commanding 
officer during service.  

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2005); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).  
Under the applicable version of the regulation, service 
connection for PTSD requires medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125, 
4.126 (2005).  See 61 Fed. Reg. 52695-52702 (1996).

The veteran has never contended that he engaged in combat 
with the enemy as defined within 38 U.S.C.A. § 1154(b) (West 
2002).  As a result, as a matter of law, a medical provider 
cannot provide supporting evidence that the claimed in-
service event actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  In Patton v. West, 12 Vet. App. 272 (1999), the 
Court emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence,'" of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8)-(9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, 11.38b(2)), provides that "[i]f the 
military record contains no documentation that a personal 
assault occurred, alternative evidence might still establish 
an in-service stressful incident.  Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the preponderance of the evidence is against the 
claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides:  If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to: request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without identifiable cause; or 
unexplained economic or social behavior changes.

Importantly, VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2005).

The RO has not provided the veteran with notice of these 
evidentiary requirements relating to PTSD.  On remand, 
therefore, the RO should provide the veteran with notice of 
the applicability of these provisions and should afford the 
veteran an opportunity to submit evidence (or to respond to 
the notice).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a 
psychiatric disorder and/or a right knee 
disability.  After obtaining any 
necessary authorization from the veteran, 
the RO/AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  All VA treatment 
records, not previously secured, should 
be obtained.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The veteran should be asked to 
provide any additional information 
possible regarding the stressful event 
claimed to have caused PTSD, and to 
identify potential alternative sources 
for supporting evidence regarding the 
stressors he alleges occurred in service.  
In particular, the veteran should provide 
as much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the claimed 
stressor events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.

3.  The veteran should be advised that he 
may provide corroborating evidence of his 
alleged stressful events in service from 
alternate sources.  He should also be 
advised that evidence from sources other 
than his service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stress or 
civilian police reports, reports from 
crisis intervention centers, testimonial 
statements from confidants, and copies of 
personal diaries or journals.  The RO/AMC 
should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate.

4.  Following completion of the 
foregoing, the RO/AMC should review the 
evidence of record and ensure that it has 
fully complied with the provisions of 38 
C.F.R. § 3.304(f) and VA Adjudication 
Manual M21-l, Part III, 5.14 (c).

5.  Schedule the veteran for a VA mental 
disorder examination to determine the 
nature and etiology of his psychiatric 
disorder(s).  The claims folder should be 
made available to the examiner for review 
before the examination.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should 
provide an opinion as to 1) the 
appropriate diagnosis(es) for the 
veteran's current psychiatric 
disorder(s); and most importantly, 2) 
whether it is as least as likely as not 
that any of the veteran's current 
psychiatric disorder(s) is/are related to 
his military service, to include 
aggravation therein. The examiner should 
reconcile the opinion with that of Dr. 
Layer in the April 2001 letter.  The 
examiner should comment on whether it is 
at least as likely as not that the 
veteran's in-service symptoms 
attributable to "immature personality" 
were actually early manifestations of a 
current psychosis.  The examiner should 
provide a rationale for all opinions.

6.  Thereafter, the RO/AMC should 
readjudicate the veteran's claim for 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, 
and the claim of service connection for a 
right knee disorder.  In considering the 
veteran's psychiatric claim on remand, in 
verifying the existence of an in-service 
stressor and any other material issue, 
the RO/AMC is reminded that the equipoise 
standard of proof, not the preponderance 
standard, must be applied in the event 
that the veteran alleges personal 
assault.  See Patton v. West, 12 Vet. 
App. 272 (1999), see also YR v. West, 11 
Vet. App. 393 (1998).  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


